Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
The amendments and arguments filed May 10, 2022 are acknowledged and have been fully considered.  Claims 1-5, 8-10, and 12-14 are now pending.  Claims 6, 7, and 11 are cancelled; claims 1, 10, and 12 are amended; claims 4, 5, and 12-14 are withdrawn.  Claims 1-3 and 8-10 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the abstract is withdrawn in light of the amended abstract filed 5/10/22.

The objection to the specification is withdrawn in light of the amendments to the specification filed 5/10/22.

The objection to claims 1 and 10 is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1, 8, and 9 under 35 U.S.C. 102(a)(1) over HOUCK is maintained as discussed below.

The rejection of claims 1, 2, 8, and 9 under 35 U.S.C. 102(a)(1) over ELLMERER-MÜLLER is maintained as discussed below.

The rejection of claims 1-3 and 8-10 under 35 U.S.C. 103(a) over HOUCK, ELLMERER-MÜLLER, and PADANILAM is maintained as discussed below.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOUCK (US 2012/0270804; Pub. Oct. 25, 2012).  
Houck discloses cyclosporine compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Houck discloses Formula (I) where R1 = NR5R6 (where R5 and R6 are both methyl); R2 = isobutyl; R3 = (E)-2-butenyl; R4 = ethyl ([0009]-[0014]).  Houck teaches these compounds have anti-inflammatory properties, and teaches their use in treating ocular inflammatory conditions ([0004]-[0006], [0008], [0112], [0174]).  
Regarding claims 8-9, Houck teaches the dosage administered to a subject is typically 0.140 mg/kg to 3 mg/kg of the subject's body weight, based on weight of the active compound ([0116]).  

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ELLMERER-MÜLLER (US 6,583,265; Issued Jun. 24, 2003; on IDS).  
Ellmerer-Müller discloses cyclosporine compounds (title; abstract), said compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Ellmerer discloses Formula (I) where A = (L)-alpha-N-methylamino-betahydroxy acid having an (E)-2-butenyl side chain (Formula II); B = alpha-aminobutyric acid; C = substituted sarcosine where X is O—R3, where R3 = substituted lower alkyl (Formula III); D = N-methyl-leucine; E = valine; F = N-methyl-leucine; G = alanine; H = D-alanine; I = N-methyl-leucine; K = N-methyl-leucine; L = N-methyl-valine (col. 2, line 15 to col. 3, line 38).  Ellmerer-Müller teaches these compounds have anti-inflammatory properties, and can be used to treat inflammatory diseases and ischemia and reperfusion injury (col. 1, lines 24-30; col. 5, line 58 to col. 6, line 10; col. 28, lines 40 -67).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants admit that Houck discloses the claimed compound, but argue that one would have to select from a large number of possibilities to arrive at said compound (response, pgs. 10-11).  
However, the list of possibilities disclosed by Houck is not as extensive as applicants suggest.  Houck also provides guidance, which is completely ignored by applicants.  Specifically, there is only one possibility for R2 (isobutyl), and R3 and R4 are selected from extremely limited groups: only two possibilities for R3, and only four for R4.  Additionally, isobutyl (for R2), (E)-2 butenyl (for R3) and ethyl (for R4) are the same substituents as in cyclosporin A, which is referenced by Houck as the basis for the disclosure ([0008]), and used by Houck in all of the examples (compounds A-N) ([0053]-[0067]).  Thus, one of skill in the art would be guided to use as many of the same substituents as cyclosporin A as possible, resulting in the same substituents as instantly claimed at R2, R3, and R4.  Importantly, Houck specifically teaches 3-[2-(N,N-dimethylamino)ethoxy]cyclosporin ([0054]), which is the same compound instantly claimed.  Additionally, all of compounds A-M specifically disclosed by Houck feature an ethoxy group (i.e., Ak = ethyl or ethylene).  Thus, one would be guided to use an ethyl group for Ak, and would not have to select from alkylenes with no limits on the number of carbon atoms at random, as is suggested by applicants.  
Applicants argue that one would have to select from a large number of possibilities from Ellmerer-Müller to arrive at the claimed compound (response, p. 11).  
Again, the list of possibilities disclosed by Ellmerer-Müller is not as extensive as applicants suggest.  Ellmerer-Müller also provides guidance, which is completely ignored by applicants.  Specifically, there is only one possibility for all of E (valine), F (N-methyl-leucine), G (alanine), I (N-methyl-leucine), K (N-methyl-leucine), and L (N-methyl-valine), and D and H are selected from extremely limited groups: only four possibilities for each of D and H.  Additionally, all of these substituents, including N-methyl-leucine (for D) and (D)-alanine (for H) are the same substituents as in cyclosporin A, which is referenced by Ellmerer-Müller as the basis for the disclosure (col. 1, lines 14-30), and used by Ellmerer-Müller in all of the examples (compounds A-N) (Examples; cols. 11-26).  Ellmerer-Müller even teaches it is an object of the disclosure to focus on cyclosporin A derivatives with substituted sarcosine in position 3 (col. 1, lines 14-24 and 33-37; see all the compounds listed in cols. 11-26).  Thus, one of skill in the art would be guided to use as many of the same substituents as cyclosporin A as possible, resulting in the same substituents as instantly claimed at A, B, D-I, K, and L.  Importantly, Ellmerer-Müller specifically teaches [D-Sar-(2-(N,N-dimethylaminoethoxy))3cyclosporin (compound 27; col. 10; col. 18, line 37), which is the same compound instantly claimed.  Thus, one would be guided to the same compound as instantly claimed and would not need to select from variables at random, as is suggested by applicants.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over HOUCK (US 2012/0270804; Pub. Oct. 25, 2012), ELLMERER-MÜLLER (US 6,583,265; Issued Jun. 24, 2003; on IDS), and PADANILAM (US 2014/0050728; Pub. Feb. 20, 2014).  
Houck discloses cyclosporine compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Houck discloses Formula (I) where R1 = NR5R6 (where R5 and R6 are both methyl); R2 = isobutyl; R3 = (E)-2-butenyl; R4 = ethyl ([0009]-[0014]).  Houck teaches these compounds have anti-inflammatory properties, and teaches their use in treating ocular inflammatory conditions such as uveitis ([0002], [0004]-[0006], [0008], [0112], [0174]; claim 13).  
Ellmerer-Müller discloses cyclosporine compounds (title; abstract), said compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Ellmerer discloses Formula (I) where A = (L)-alpha-N-methylamino-betahydroxy acid having an (E)-2-butenyl side chain (Formula II); B = alpha-aminobutyric acid; C = substituted sarcosine where X is O—R3, where R3 = substituted lower alkyl (Formula III); D = N-methyl-leucine; E = valine; F = N-methyl-leucine; G = alanine; H = D-alanine; I = N-methyl-leucine; K = N-methyl-leucine; L = N-methyl-valine (col. 2, line 15 to col. 3, line 38).  Ellmerer-Müller teaches these compounds have anti-inflammatory properties, and can be used to treat inflammatory diseases, ischemia, reperfusion injury, and uveitis (col. 1, lines 24-30; col. 5, line 58 to col. 6, line 10; col. 28, lines 40-67).  Ellmerer-Müller teaches the compounds of the invention act by inhibiting enzymes called cyclophilins (col. 5, line 58 to col. 6, line 10).  
Houck and Ellmerer-Müller do not expressly teach the treatment of acute kidney injury (AKI) (elected species).  However, it would have been prima facie obvious to one of ordinary skill in the art to have used a known anti-inflammatory compound, such as those of Houck and Ellmerer-Müller to treat AKI.  
For instance, Padanilam discloses methods for inhibiting cyclophilins for the treatment of, inter alia, AKI (title; abstract; [0008]; claims 17, 21, 23, 24, 27, 28).  Padanilam teaches approximately 50% of all cases of AKI result from renal ischemia-reperfusion injury ([0008]).  Thus, by treating ischemia reperfusion injury with the compounds as taught by Ellmerer-Müller, one would be treating AKI about 50% of the time.  However, Padanilam further teaches that cyclophilin D (CypD) has a key role in renal dysfunction.  Inhibition of cyclophilin D using pharmacological approaches is expected to provide an effective approach to the treatment of kidney disorders and, in particular, to lead to a reduction in the mortality and morbidity associated with human AKI ([0052]-[0053]).  Padanilam additionally teaches that cyclosporine compounds (including cyclosporine derivatives bind to CypD ([0004], [0021], [0030], [0080]-[0084]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known anti-inflammatory compound, such as those of Houck and Ellmerer-Müller to treat AKI.  One would have been motivated to do so, and would have had a high expectation of success since Houck and Ellmerer-Müller both teach the use of the same cyclosporine compounds for the treatment of inflammatory diseases.  One would further have expected success since Padanilam teaches that cyclosporine derivatives can be used to inhibit CypD, which will treat AKI.  Further, it is within the skill of the ordinary artisan to select a known anti-inflammatory drug for its intended use.  


Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that neither Houck nor Ellmerer-Müller disclose the compound recited in claim 1 (response, p. 12).  
First, this argument is counter to applicants' admission that Houck teaches a genus of compounds that encompasses the recited compound (see p. 10 of the instant response).  Second, as discussed above, this argument is not true.  Both Houck and Ellmerer-Müller teach the claimed compound.  Further, Padanilam teaches that cyclosporine compounds (including cyclosporine derivatives) bind to CypD ([0004], [0021], [0030], [0080]-[0084]), and inhibition of CypD using pharmacological approaches is expected to provide an effective approach to the treatment of kidney disorders ([0052]-[0053]).  Thus, one would have a high expectation that the cyclosporin derivatives of Houck and Ellmerer-Müller would be useful in the treatment of kidney disorders.  

Summary/Conclusion
Claims 1-3 and 8-10 are rejected; claims 6, 7, and 11 are cancelled.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658